PER CURIAM.
The above-styled matters are before us on petition for writ of certiorari to review an order of the Florida Industrial Commission dated October 16, 1968, affirming an order of a judge of industrial claims dated November IS, 1967, which awarded certain workmen’s compensation benefits to respondent Mundy.
Respondent has moved to dismiss the petition of Lewis because when he sought review by the respondent Commission he did not comply with the appeal bond requirements of Fla.Stat. § 440.25(4) (a) (1967), F.S.A., although at the time he was an uninsured employer.
Respondent has moved to dismiss the petition of Milton because its application for review was filed with respondent Commission too late under the cited statute.
We have considered both petitions on the record and supporting briefs. We find that further argument would serve no useful purpose and it is, therefore, dispensed with pursuant to Fla.App.Rule 3.10, subd. e, 32 F.S.A. Our consideration of the matter leads us to conclude that the order under review is supported by competent, substantial evidence and further that there has been no deviation from the essential requirements of the law.
Our view on the merits makes it unnecessary to pass on the motions to dismiss which have become moot.
Respondent Mundy’s application for an attorney’s fee is granted in the amount of $350.00.
The petitions for certiorari are denied.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, THORN AL and CALDWELL (Retired), JJ., concur.